DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent application No. 15/235,801 filed on 08/12/2016. 

Allowable Subject Matter
Claims 21-40 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 21, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 21 with the allowable feature being; A wearable electronic device comprising: a housing forming at least one portion of a side surface of the wearable electronic device, the housing including a first conductive structure; a display including a second conductive structure; and a printed circuit board disposed under the display, the printed circuit board including a first conductive region, a second conductive region, an insulating region separating the first conductive region and the second conductive region, wherein the first conductive region of the printed circuit board includes a communication circuitry electrically connected between the first conductive structure and the second conductive structure such that the first conductive structure and the second conductive structure are operated as at least part of an antenna of the wearable electronic device with respect to at least two frequency bands, and wherein the second conductive region of the printed circuit board is electrically connected to the first conductive structure.
          Therefore, claim 21 and its dependent claims 22-26 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 27 with the allowable feature being; A wearable electronic device comprising: a housing forming at least one portion of an outer surface of the wearable electronic device, the housing including a first conductive structure; a display including a second conductive structure; and
a printed circuit board disposed under the display, the printed circuit board including a first conductive region, a second conductive region, an insulating region separating the first conductive region and the second conductive region,
wherein the first conductive region of the printed circuit board includes a communication circuitry electrically connected between the first conductive structure and the second conductive structure such that the first conductive structure and the second conductive structure are operated as at least part of an antenna of the wearable electronic device with respect to at least two frequency bands, and wherein the second conductive region of the printed circuit board is electrically connected to the first conductive structure.
          Therefore, claim 27 and its dependent claims 28-31 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 32 with the allowable feature being; A wearable electronic device comprising: a first conductive structure; a display including a second conductive structure; and a printed circuit board disposed under the display, the printed circuit board including a first conductive region, a second conductive region, an insulating region separating the first conductive region and the second conductive region, wherein the first conductive region of the printed circuit board includes a communication circuitry electrically connected between the first conductive structure and the second conductive structure such that the first conductive structure is operated as a first antenna of a plurality antennas of the wearable electronic device to transmit and receive signals with respect to a first frequency band, and the second conductive structure is operated as a second antenna of the plurality antennas of the wearable electronic device to transmit and receive signals with respect to a second frequency band, and wherein the second conductive region of the printed circuit board is electrically connected to the first conductive structure.
          Therefore, claim 32 and its dependent claims 33-40 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.